346 S.C. 139 (2001)
551 S.E.2d 253
The STATE, Respondent,
v.
Ui Sun HUDSON, Petitioner.
No. 25338.
Supreme Court of South Carolina.
Heard June 19, 2001.
Decided August 6, 2001.
John D. Elliott, Assistant Appellate Defender Robert M. Pachak, of the South Carolina Office of Appellate Defense, both of Columbia, and D. Ashley Pennington, of North Charleston, for petitioner.
Attorney General Charles M. Condon, Chief Deputy Attorney General John W. McIntosh, Assistant Deputy Attorney General Robert E. Bogan, all of Columbia, and Solicitor David Price Schwacke, of North Charleston, for respondent.
Lesly A. Bowers, of Columbia, for amicus curiae Protection and Advocacy for People with Disabilities, Inc.

ON WRIT OF CERTIORARI TO THE COURT OF APPEALS
PER CURIAM:
This Court granted the petition for a writ of certiorari to review the Court of Appeals' opinion in State v. Hudson, 336 S.C. 237, 519 S.E.2d 577 (Ct.App.1999). After careful consideration, we now dismiss certiorari as improvidently granted.
DISMISSED.